(N\

FILED

UNITED sTATEs D!STRICT CoURr MAY ~ 5 2010
F@R THE D;STR]CT QF CQLUMB{A C|erk, U.S. Distn'ct & Bankruptcy
Courts for the Dlstrlct of Co|umbia

David E. Henderson, )
)
Plaintiff, )
)

v. ) Civil Action No.   
)
Charles l\/IcNabb, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
informa pauperis The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

The complaint is hardly legible, but it appears that plaintiff, a resident of El Paso, Texas,
is suing the City Attorney of El Paso for an "[illegal] arrest." Compl. at 2. He seeks $270
million in damages Although plaintiff mentions "constitutional rights," Compl. at l, he has not
stated any facts supporting a federal question See 28 U.S.C. § l33l (defming a federal question
as one "arising under the Constitution, laws, or treaties of the United States); Bell Atlantic Corp.

v. Twombly, 555 U.S. 544, 555 (2007) ("[A] plaintiffs obligation to provide the "grounds" of

his "entitle[ment] to relief’ requires more than labels and conclusions . . . .") (citation omitted).
In addition, the complaint does not provide a basis for diversity jurisdiction because the parties
are not of diverse citizenship. The complaint therefore must be dismissed. A separate Order

accompanies this Memorandum Opinion.

 

Date: April iii , 2010